DETAILED ACTION
Response to Amendment
This office action is in response to communication received on 04/15/2021. The response presented amendment to claim 31 and cancelled claims 35-36  is hereby acknowledged.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 04/15/2021, the applicant included the indicated allowable subject matter of claim 35-36 in to claim 31 have been fully considered.  Accordingly, the 35 USC § 102 and 103 rejections has been withdrawn. Applicant argument with respect to the Non-Statutory Double Patenting rejection is persuasive in light of the amendment made to claim 31. Accordingly, the Double patenting rejection has been withdrawn.
Allowable Subject Matter
Claims 31-34 and 37-50 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes NZ568424 A, WO 2017/103768 and WO 2018015766 A1.
NZ568424 A discloses tunnel (100) has a fan for creating circulating current and flight chambers (20,40) comprising launch area (60) and landing area (70) at both ends, such that the landing area is located upwards and lower than the launch area. The flight chamber comprises inclined floor leading from the launch area to the landing area. The roof is inclined parallel to the floor, so that the flight chamber comprises constant cross-section across the inclined gradient. A glider is moved from the landing area to the launch area.
WO 2017103768 discloses a flying chamber for wind tunnels. The flying chamber comprising a support structure defining an inlet opening and an outlet opening, which allow an air flow to flow between them, said inlet opening and outlet opening being substantially aligned 
WO 2018015766 A1 discloses a wind tunnel skydiving simulator including a flight chamber that includes a section that is inclined to the vertical. The wind tunnel includes a section curved in the vertical plane, and the shape of the curve is then a smooth transition from approximately horizontal to approximately vertical. This enables the skilled sportsperson to practice wingsuit gliding and other sports where there is substantial forward motion through fast moving air, something impossible with a conventional vertical wind tunnel skydiving simulator. 
The references separately or in combination do not appear to teach a reduced angle tunnel portion coupled to the flight chamber such that the reduced angle tunnel portion is upstream or downstream of the flight chamber, a central axis of the reduced angle tunnel portion is at an angle with respect to the central axis of the flight chamber; wherein the reduced, angle tunnel, portion is configured to redirect air flow in the reduced angle tunnel portion such that a direction of the air flow in the reduced angle tunnel portion is at least 30 closer to the horizontal plane than a direction of the air flow in the flight chamber in combination with the specific details of claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gedeon Kidanu whose telephone number is (571)270-0591.The examiner can normally be reached on Monday through Friday / 7:30 A.M to 5:00 P.M EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, WILLIAMS HEZRON can be reached on (571) 272-2208. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861